UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                       Before
                          KERN, ALDYKIEWICZ, and MARTIN
                              Appellate Military Judges

                           UNITED STATES, Appellee
                                        v.
                           Sergeant CRAIG E. JOSEPH
                          United States Army, Appellant

                                  ARMY 20130089

                            Headquarters, Fort Stewart
                         Tiernan P. Dolan, Military Judge
           Lieutenant Colonel Kent Herring, Acting Staff Judge Advocate


For Appellant: Major Amy E. Nieman, JA; Captain Robert N. Michaels, JA (on
brief).

For Appellee: Lieutenant Colonel James L. Varley, JA (on brief).


                                    28 March 2014
                              ---------------------------------
                               SUMMARY DISPOSITION
                              ---------------------------------
Per Curiam:

       A military judge sitting as a general court -martial convicted appellant,
pursuant to his pleas, of one specification of absence without leave; two
specifications of failure to obey a lawful general regulation; two specifications of
wrongful use of a controlled substance; four specifications of larceny; and six
specifications of wearing an unauthorized insignia, decoration, badge, ribbon,
device, or lapel button, in violation of Articles 86, 92, 112a, 121, and 134, Uniform
Code of Military Justice, 10 U.S.C. 886, 892, 912a, 921, 934 (2006) [hereinafter
UCMJ]. The military judge sentenced appellant to a bad-conduct discharge,
confinement for thirty months, forfeiture of all pay and allowances, and reduction to
E-1. The convening authority approved the adjudged sentence, except that he only
approved 515 days of confinement.

    Appellant’s case is now before this court for review pursuant to Article 66,
UCMJ. Appellant submitted the case upon its merits for review, but one of his
JOSEPH—ARMY 20130089

personal submissions pursuant to United States v. Grostefon, 12 M.J. 431 (C.MA.
1982), has merit. 1

       Appellant was charged in separate specifications of stealing a Playstation 3
(Specification 2 of Charge V) and a Vizio television (Specification 3 of Charge V).
At his providence inquiry, appellant stated that he stole the Plays tation 3 and the
television at the same time from the same room and the same owner. 2 “When a
larceny of several articles is committed at substantially the same time and place, it is
a single larceny even though the articles belong to different persons. ” Manual for
Courts-Martial, United States (2008 ed.), pt. IV, ¶ 46.c.(1)(h)(ii). We grant relief
by consolidating the specifications. See United States v. Orr, 20 M.J. 139 (C.M.A.
1985) (sum. disp.) (granting similar relief). Both items were charged as each having
a value of less than $500. We affirm a larceny of some value. Although this relief
reduces appellant’s maximum possible confinement by six months, the sentencing
landscape otherwise remains unchanged. The other factors announced in United
States v. Winckelmann, 73 M.J. 11 (C.A.A.F. 2013), weigh in favor of our ability to
reassess the sentence at our level, and we affirm the approved sentence. 3

                                    CONCLUSION

      Upon consideration of the entire record, including the matters raised pursuant
to Grostefon, Specification 3 of Charge V is consolidated into Specification 2 of
Charge V, which now reads as follows:

         In that Sergeant Craig E. Joseph, U.S. Army, did at or near Fort
         Stewart, Georgia, between on or about 20 January 2012 and on or about
         27 January 2012, steal a Playstation 3, serial number CL913607433,

1
    The other matters submitted pursuant to Grostefon lack merit.
2
  The charge sheet and stipulation of fact both state that appellant stole those items
between 20 January 2012 and 27 January 2012. Thus, it was logically possible as
charged and stipulated that appellant stole those items separately. However,
appellant’s words during the providence inquiry establish that appellant stole both
items contemporaneously.
3
  We comment briefly on appellant’s claim that he suffered an unreasonable
multiplication of charges when the government charged him with six violations of
wearing unauthorized ribbons, badges, and a tab, when he improperly wore these
items at the same time and place. Appellant improperly wore a Bronze Star Medal
with “V” device, an Army Commendation Medal with “V” device, a Purple Heart
with 2 Oak Leaf Clusters, a Parachutist Badge, Foreign Jump Wings, and a Ranger
tab. These items all have different significance, and service members receive these
items for different reasons. The government did not unreasonably multiply the
charges by charging each violation separately.


                                            2
JOSEPH—ARMY 20130089

      and a Vizio television, serial number LUPDJCK0414169, of some
      value, the property of Specialist J.E.R.

The finding of guilty of Specification 3 of Charge V is set aside and that
specification is dismissed. The remaining findings of guilty, to include
Specification 2 of Charge V as modified, are affirmed. Reassessing the
sentence on the basis of the error noted and the principles of Winckelmann,
the sentence is affirmed.


                                       FOR THE COURT:




                                       ANTHONY O. POTTI
                                        ANTHONY O. POTTINGER
                                       Chief Deputy Clerk of Court
                                        Chief Deputy Clerk of Court




                                          3